

116 S2880 IS: To amend the National Defense Authorization Act for Fiscal Year 2020 to modify certain deadlines relating to the Commission on Combating Synthetic Opioid Trafficking.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2880IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the National Defense Authorization Act for Fiscal Year 2020 to modify certain deadlines relating to the Commission on Combating Synthetic Opioid Trafficking.1.Modification of certain deadlines for Commission on Combating Synthetic Opioid TraffickingSection 7221(f)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 2273) is amended by striking 270 days and inserting 390 days.